UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6902


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAUN EUGENE REED,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.   Gina M. Groh, Chief
District Judge. (3:05-cr-00003-GMG-JES-1)


Submitted:   October 25, 2016             Decided:   November 4, 2016


Before KING, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shaun Eugene Reed, Appellant Pro Se.  Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Shaun       Eugene     Reed     appeals      the   district     court’s     order

dismissing his petition for a writ of error coram nobis and Fed.

R. Civ. P. 60(d) motion to vacate judgment.                    We have reviewed

the record and find no reversible error.                  As the district court

correctly determined, the Federal Rules of Civil Procedure do

not provide a vehicle by which Reed may challenge his criminal

judgment.        See     United    States    v.   O’Keefe,   169   F.3d     281,     289

(5th Cir. 1999); United States v. Mosavi, 138 F.3d 1365, 1366

(11th    Cir.    1998)     (per    curiam).        Additionally,     Reed      did   not

satisfy    the    “four     essential       prerequisites”    needed      to    obtain

coram nobis relief.          See Bereano v. United States, 706 F.3d 568,

576 (4th Cir. 2013).              We therefore affirm the district court’s

order.    United States v. Reed, No. 3:05-cr-00003-GMG-JES-1 (N.D.

W. Va. June 28, 2016).              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before    this     court    and   argument   would    not      aid   the

decisional process.

                                                                            AFFIRMED




                                            2